John P. Cashion
Cashion Gilmore LLC
510 L Street, Suite 601
Anchorage, AK 99501
Telephone: (907) 222-7932
Email: john@cashiongilmore.com

Counsel for Defendant


                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,
                                              3:21-cr-00068-SLG-DMS
                      Plaintiff,
         v.

    CHRISTOPHER PANAGIOTOU-                  MOTION FOR BAIL REVIEW
    SCIGLIANO,                                      HEARING

                      Defendant.



        COMES NOW Defendant Christopher Panagiotou-Scigliano, by and

through counsel, and hereby moves for the scheduling of a detention or bail

review hearing.

        Mr. Panagiotou-Scigliano appeared before Judge Candy W. Dale on

this indictment in the District of Idaho on July 28, 2021 and was remanded to

the United States Marshal Service (USMS) for transport to the District of

Alaska.1 When that transport will occur is unknown, and defense counsel has




1   See United States v. Panagiotou-Scigliano, 2:21-mj-00606-CWD.


     Case 3:21-cr-00068-SLG-DMS Document 6 Filed 08/13/21 Page 1 of 4
an active federal case where the USMS required almost five months to

transport a defendant from Mississippi to Alaska.2

       Mr. Panagiotou-Scigliano’s release proposal is for home incarceration

in Las Vegas, Nevada, with a third-party custodian named Rick Phegley.

United States Probation and Pretrial Services, as well as the U.S. Attorney’s

Office, were advised of the defense’s release proposal on August 2, 2021.

United States Probation Officer Kyle Mansfield is in possession of Mr.

Phegley’s third-party custodian application, he has interviewed Mr. Phegley

and remotely inspected the residence where Mr. Panagiotou-Scigliano is to

reside, and Probation Officer Mansfield is also coordinating efforts and

communications with U.S. Probation and Pretrial Services in Las Vegas.

Probation Officer Mansfield advised defense counsel today that the

investigation of the release proposal is ongoing, but that there is no objection

to filing of a motion for a bail review hearing at this time.

       Mr. Panagiotou-Scigliano was on release conditions in a related state

court prosecution in Idaho at the time of his arrest on this federal indictment.

Mr. Panagiotou-Scigliano was in compliance with all release requirements in

that case, and Mr. Phegley was residing with Mr. Panagiotou-Scigliano in

Idaho as part of that court-approved release proposal. It is expected that the

state court in Idaho will soon remand Mr. Panagiotou-Scigliano on that state



2See United States v. Marvin Nelson, 3:19-cr-00112-TMB-DMS (Mr. Nelson was
arrested in Mississippi on his federal indictment on September 24, 2020, and
appeared in the District of Alaska on February 19, 2021).


    Case 3:21-cr-00068-SLG-DMS Document 6 Filed 08/13/21 Page 2 of 4
case, as the Idaho court has been denied permission by the USMS to

transport Mr. Panagiotou-Scigliano to related state court proceedings in

Idaho. Defense counsel can update the Court on the precise status of

detention issues in the related state court matter at the time of Mr.

Panagiotou-Scigliano’s bail review hearing.

      Mr. Panagiotou-Scigliano’s release proposal calls for home

incarceration with GPS location monitoring based out of Mr. Phegley’s

condominium at Turnberry Towers, 222 Karen Avenue, Las Vegas, Nevada.

Mr. Phegley is willing to act as a third-party custodian. The condominium has

two bedrooms, and there are no other residents in Mr. Phegley’s

condominium. The home incarceration proposal seeks passes limited to court

appearances as required, attorney meetings, medical and treatment.

      Mr. Panagiotou-Scigliano is currently housed at the Bonner County Jail

in Idaho. In addition to ordering his transport to the District of Alaska, Judge

Dale ordered the director of the correctional facility in which Mr. Panagiotou-

Scigliano is confined to make him available to the USMS for the purpose of

appearance in connection with a court proceeding.3 It is requested that the

Court allow Mr. Panagiotou-Scigliano to participate in the requested hearing

via phone or video conference from the Bonner County Jail as arranged by

the USMS.




3See United States v. Panagiotou-Scigliano, 2:21-mj-00606-CWD, Docket No.
12.


    Case 3:21-cr-00068-SLG-DMS Document 6 Filed 08/13/21 Page 3 of 4
        Furthermore, for purposes of bail review hearing scheduling, defense

counsel advises the Court that he will be out of District and unavailable

between the dates of August 23 and August 27, 2021.

        It is respectfully requested that the Court calendar a bail review hearing

to evaluate and consider Mr. Panagiotou-Scigliano’s release proposal.



        DATED this 13th day of August 2021, at Anchorage, Alaska.


                                            CASHION GILMORE LLC
                                            Attorneys for Defendant

                                            s/ John P. Cashion
                                            510 L Street, Suite 601
                                            Anchorage, AK 99501
                                            Phone: (907) 222-7932
                                            Fax: (907) 222-7938
                                            Email: john@cashiongilmore.com
                                            Alaska Bar No. 9806025


Certificate of Service

I hereby certify that on August 13, 2021,
a copy of the foregoing document was
served electronically on:

AUSA James Klugman


s/ John P. Cashion




    Case 3:21-cr-00068-SLG-DMS Document 6 Filed 08/13/21 Page 4 of 4
